OFFICE     OF THE ATTORNEY                 GENERAL          OF TEXAS




                                                                 thJn departcant
                                                                6 in pour request
letter that the                                                unoerantof the
okrlaua %1solosrs                                               popul8tionln ex-
08~6 or  0,oco H
                                                       the    ammt1tution          of

                                                    far    the dlstrlot
                                                   all bo elwtti              by
                                               8   atate      a.&    oounty
                                *~Yhola            his     orr10.     for


                                    to this    oomtltutwlal                 provisloa
                               U i;lrll
                                      9tatute6,tiloh reads in

           -A    olork   oi   the     Uirtrlot oourf           of   laeh
    oouaty      sh a ll
                     b olJr mted
                              a t
                                ea ogoneral
                                     h      elm-
    tm     ior a     tom 0r         tro pu8.         * * *=



           *Thora rhall k             obotmd       for wah ooantr,
    b  thm qual1fl.Urotes,a eount~ookrk,who
    &all bald his ofrlorfar tm pars, who shall
Eon. 5. D, Eall, page 2. z


        b0    Olerk       Of   the   ~0UAt.g    Md   ~Oy’JiSSiOE0rS           COtAFt
        aA%    ra0or8er         of   the   county,    whose     duties,       per-
        quisitesand raea oi 0rrm     Shsll 56 pmaaribed
        by the Legislature,cam08 vacanojr  ln whose oi-
        tlae shall be illledby ths CozxalsaIonera'    Court,
        until the next ge~erel eleatlonror county an%
        state offleers;provided,that In oountlcshar-
        1% a populetlonof 10~6   than eleht thousand
        persons thore may be an eiectlon  ot a sIr+~ls
        clerk,who ehell performthe duties of bistrlat
        and county 4erks.-
                 correspondingtheretois ~Mcle                             1935, i?erlrrdl
civil   Statuttw,     which readr,ln part,
             "A olerk of the oountyoourt of eaoh aounty
        shall be eleotedat each generalelectionfor a
        term OS two yosrs.   ? *n



            "JOmT iLz?X.- In count106 hnYln&$0.Qopu-
              of less then cd&t thousnndpersons,
        latior,
        acoo~%lng to the precrediqg federal ceimua, only,
        ona olerkahall her elmted.  .f;o shall take the
        oath and &lvs the bond requiredof OlerkBof
        both,.theUlstrlotand aounty courts an& shell
        b.m the poem anu psrronathe dudes or such
        clerksrespectively.*
          The cxmstitutlon snd statutes 3s mxss,  thererare,
01eerl.prequirethat both the county clerk and s dlstrlot
olerk shall br elaotedby the qualified  voter8 1l the popu-
latloaof the Bounty,aooordlneto the ~009biA~ Federal
oensu@, 18 8,000 persona or molar
                 It WQB held in the oeso of !M+CcS3,et al V. sFIi?.S,
232 S.W. 891, by the .warlllo Court of Civil ,3qealr, that a
prsllninaryannouncementof the oonsw by t&e Director 18 aa
offlobalpronounoenmnt  or whleh the publlo an6 all orilalcils
maayl~e amtla.. Th. OQiniols  in thb 088@ TWIti, iA Fatt, 66
       :
                                                                                  -    I



                c
           :
       *
                                                                                      726

Ron.       i?. D.   iSl1, page 3


                    "It would 8e(m when the bulletinis eo
           publishedan% distributedIt than baooaas aa
           0rrfoitd     pronouncement or the ian, 0r which
           the pub110 criball oftiOislsmay take notice
           L * a . In this aiise the undlspute% facts
           shouthoCe~us zuraau,under the llgmture oi
           its Dlrootor, issued a bulletinshowing before
           pbxlgtiOg the opulatlon OS Lubbeok County
                          Th4a seaas to hare bean offi-
           0101. Th.8 inforlrvrtlonappearsto hare bsai
           ~ltan to lsa%lngpapers of the state.   mUor
           thr low this lnformatlonoou3.d hare bean ob-
           tained in no other way than throughthe tirea-
           tor*a orfiaialoat without violatingthe law
           and subjsCtlr&the party to a chargeof felony
           * + L ."
         TO the &c.~berrCOt if5#a Ot150of !Zm                          Vs   ST.iTz,
44  (Ed) ZfSO,ticroil:
                       it was daolarad:
                Wia opinionis exprar3se6  that the pro-
           my        3Moun0arr0dior th0 0-m    0r tk0 city
           0r ~bilane wd8 an oiilolal3ro~ounaQilant.  This
           i%tiIiOunnOmOAt   waa made   prior   t0   thb tine    th8
           jury oommlarionarsaeleote%the gums1 iroxawhleh
           the jur wss drawn. a0 YmOWlOC3iBAt  Of th0
           populatIon in the preliminarymport ahoulb have
           be081 the gale  0r offfolele         whose autr      It wa8 to
           sot with rafercnoe thereto.          * * L .”
             ~,000rdbg4,  you are respaotiullp advise%that
ROfU&O County aust alaot both a oountyclerk en% a dia-
triot olerk in the rorthoomlnggeneralolectlon iaaamuaha8
the offlofal     preliminaryafmounoanantof the 1940 011aW %i8-
oloras 6uoh county to hare a populationof lO,tZ4parmna~